internal_revenue_service number release date index number ------------------------------ ------------------------- ----------------------------------------------------------- ----------------------------------- -------------- ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b01 plr-153875-12 date date ty ------------------------ legend parent taxpayer taxpayer subsidiary date a date b date c date d years at issue year year tax consultant tax service provider trusts ------------------------------------------ ---------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- ---------- -------------------------------------------------------------- -------------------- ----------------- ------------- ------------------- ------------------------------------------------------------------ ------- ------- --------------- -------------------------------- ---------------------------------------------------------------------------------------------------- --------------------------------------- dear ------------------ this letter is in response to a ruling_request dated date submitted on behalf of the taxpayer and taxpayer taxpayers requesting an extension of time to make a consent_dividend election under sec_565 of the internal_revenue_code the request was made pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations plr-153875-12 facts on date a parent incorporated taxpayer and taxpayer issued common and preferred_stock parent owned all of the common_stock taxpayer elected to be treated as a real_estate_investment_trust reit on its first tax_return parent sold trusts including real_estate mortgage investment conduits remics and reit taxable mortgage pools reit-tmps to taxpayer on date b on date c taxpayer acquired parent subsequent to the acquisition taxpayer converted parent to a limited_liability_company llc treated as a disregarded_entity consequently after the conversion taxpayer treated itself as directly holding the common_stock of taxpayer initially held by parent on date d additional voting common_stock of taxpayer and a de minimus amount of nonvoting preferred_stock was issued to the subsidiary a member of taxpayer 1’s consolidated_group consequently at all times after the acquisition of parent taxpayer and subsidiary owned at least ---- of the total voting power and at least ---- of the total value of the stock of taxpayer however because taxpayer elected to be treated as reit on its first tax_return it cannot be an includable_corporation of taxpayer 1’s consolidated_group taxpayer timely filed all of its federal_income_tax returns form 1120-reit for its first year of operation as well as the years at issue all of the returns for the years at issue have been prepared by taxpayer in preparing the returns taxpayer relied on information provided by the tax service provider and one other company taxpayer used the quarterly balance_sheet information provided by the tax service provider to prepare its and taxpayer’s financial statements as well as forms 1120-reit of taxpayer the tax service provider did not have an explicit obligation to calculate excess_inclusion income with respect to the reit-tmps and although individuals at the tax department of taxpayer were aware of the tax considerations generally applicable to reits they were unaware that special rules might apply to mortgage reits regarding excess_inclusion income and believed that information regarding the taxable_income and expense of trusts provided by the tax service provider was sufficient for purposes of calculating taxpayer’s income in addition although the tax service provider computed excess_inclusion income with respect to year and reported the amounts of excess_inclusion income to taxpayer on schedule q the individuals who prepared taxpayer’s form 1120-reit for the years at issue were not aware that the excess_inclusion income from the remic residual interests required special treatment for federal_income_tax purposes as a result taxpayer’s form 1120-reit for each of the years at issue was prepared without regard to the requirement that taxable_income may not be less than excess_inclusion income plr-153875-12 tax consultant has been providing professional tax services to taxpayer for a number of years however for the years at issue taxpayer did not engage tax consultant to assist in the preparation of taxpayer’s federal_income_tax return under the scope of general tax consulting contract tax consultant reviewed calculations of taxpayer’s taxable_income and its compliance with the reit qualification tests for the years at issue in the course of its review tax consultant noticed that taxpayer had received schedule qs from tax service provider for remic residual interests owned by taxpayer and that tax service provider had indicated the amounts of excess_inclusion income_tax consultant asked the taxpayer 1’s tax department whether excess_inclusion calculations had been performed and was informed that none of the individuals involved in preparing taxpayer’s income_tax returns had been aware of the need to calculate excess_inclusion income for the reit-tmps accordingly no calculations of excess_inclusion income from the reit-tmps were performed during the years at issue and taxpayer filed form 1120-reit for each of those years without regard to the requirement that taxable_income cannot be less than excess_inclusion income taxpayer reported losses in each of the years at issue and the amount of loss for each of the years was larger than the subsequently calculated amount of excess_inclusion income for that year in order to distribute excess_inclusion income to its common shareholders taxpayer would have needed to make a deemed_distribution pursuant to a consent_dividend election however consent_dividend elections for excess_inclusion income from the reit-tmps and remics for the years at issue were not made timely consequently taxpayer wishes to elect to make consent dividends for excess_inclusion income from reit-tmps and remics for the years at issue the consent dividends would be deemed paid to taxpayer and subsidiary in proportion to their holdings of taxpayer’s common_stock during those years law and analysis sec_565 provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid consent_stock includes what is generally known as common_stock and participating preferred_stock the participation rights of which are unlimited sec_1_565-6 of the income_tax regulations sec_1_565-1 provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual plr-153875-12 dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date including extensions of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed with such return and not later than the due_date the corporation must file form sec_972 for each consenting shareholder and a return on form_973 showing by classes the stock outstanding on the first and last days of the taxable_year the dividend rights of such stock distributions made during the taxable years to shareholders and give all other information required by the form sec_301_9100-3 generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith having requested relief before the failure to make the election was discovered by the service under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or plr-153875-12 iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer has represented that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time taxpayer requests relief furthermore taxpayer has represented that it is not using hindsight in requesting relief and that specific facts have not changed since the original deadline that made the election advantageous to taxpayer sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case based on our analysis of the facts and representations taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly the consent of the commissioner is hereby granted for an extension of time to amend the sec_565 consent_dividend election for the years at issue this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under sec_565 when such forms are filed we enclose a copy of the letter for this purpose alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is hereby expressed or implied regarding whether taxpayer otherwise qualifies as a reit under subchapter_m of the code or regarding the accuracy of taxpayer’s excess_inclusion income calculations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-153875-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lewis k brickates chief branch income_tax accounting cc
